EXHIBIT 10.53

 



Deed of Settlement

 

THIS DEED is made the 28th day of October 2013

 

BETWEEN:

 

(1)China motion telecom international LIMITED, a company incorporated in Bermuda
with limited liability, the head office and principal place of business of which
in Hong Kong is at Rooms 3505-3506, 35th Floor, Edinburgh Tower, The Landmark,
15 Queen’s Road Central, Central, Hong Kong (“Listco”);

 

(2)china motion holdings limited, a company incorporated in the British Virgin
Islands with limited liability, the registered office of which is at P.O. Box
71, Craigmuir Chambers, Road Town, Tortola, British Virgin Islands (“Holdings”);

 

(3)chinamotion infoservices limited, a company incorporated in the British
Virgin Islands with limited liability, the registered office of which is at P.O.
Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands (“CMInfo”);

 

(4)velatel global communications, inc., a company incorporated in the United
States, the registered office of which is at 5950 La Place Court, Suite 160,
Carlsbad, CA, 92008, USA (“VelaTel”); and

 

(5)gulfstream capital partners ltd., a company incorporated in Seychelles with
limited liability, the registered office of which is at 1st Floor, #5 DEKK
House, De Zippora Street, P.O. Box 456, Povidence Industrial Estate, Mahe,
Republic of Seychelles (“Buyer”).

 

WHEREAS:

 

(A)China Motion Telecom (HK) Limited (“CMTHK”) is a company incorporated in Hong
Kong with limited liability. As at the date hereof, CMTHK has an authorised
share capital of HK$390,000,000.00 divided into 390,000,000 ordinary shares of
HK$1.00 each (each a “CMTHK Share”), of which 378,467,031 CMTHK Shares have been
issued and are fully paid up or credited as fully paid. CMTHK became a
wholly-owned subsidiary of Buyer as from 1 March 2013.

 

(B)CMInfo is a 95% subsidiary of Holdings.

 

(C)Holdings is a wholly-owned subsidiary of Listco, the issued shares of which
are listed on the Main Board of the Stock Exchange.

 

(D)Buyer is a wholly-owned subsidiary of VelaTel.

 

(E)On 27 November 2012, Listco, Holdings and CMInfo on the one part, and Buyer
on the other part, entered into the SPA for the purchase of 100% of the stock of
CMTHK (the “Sale Shares”). On the same day, the Corporate Guaranty was executed
by VelaTel in favour of Holdings and CMInfo (collectively, the “Sellers”)
guaranteeing each and every obligation of the Buyer under the SPA. The SPA and
the Corporate Guaranty were subsequently varied and amended by the First
Amendment and the Second Amendment.

 



1

 

 

(F)The First Amendment dated 4 February 2013 was entered into among, inter
alios, (a) Listco; (b) the Sellers; (c) the Buyer; and (d) VelaTel to the effect
that the Outside Closing Date (as defined in the SPA) was extended to 28
February 2013 at the request of Buyer and VelaTel for additional time for them
to raise sufficient fund to close the transaction of the sale and purchase of
the Sale Shares. In consideration of the aforesaid extension, it was agreed by
the parties to the First Amendment that the purchase price for the Sale Shares
was increased from HK$45,000,000 to HK$45,405,000 and a further deposit of the
sum of HK$1,170,000 in escrow was payable by the Buyer to the Sellers.

 

(G)The Buyer and VelaTel failed to timely make payment to close the transaction
under the First Amendment. Upon the request of the Buyer and VelaTel, the
parties entered into a Second Amendment.

 

(H)The Second Amendment dated 3 March 2013 which took effect on 1 March 2013 was
entered into among, inter alios, (a) Listco; (b) the Sellers; (c) the Buyer; and
(d) VelaTel. It was agreed by the parties to the Second Amendment that the total
purchase price for the Sale Shares was further increased to HK$49,500,000 which
comprised of (a) HK$4,646,862.55 held in escrow by the agreed escrow agent; (b)
HK$7,362,500 paid as further down payment at closing of the SPA (as amended by
the First Amendment and the Second Amendment); and (c) HK$37,490,637.45 being a
part of a promissory note in the amount of HK$38,990,637.45 issued by VelaTel.

 

(I)Pursuant to the Second Amendment, a promissory note dated 1 March 2013 (the
“Promissory Note”) for a total sum of HK$38,990,637.45 was issued by VelaTel in
favour of the Sellers by which VelaTel promised to pay to the order of the
Sellers the principal sum of HK$37,490,637.45 being partial consideration of the
Sale Shares, plus interest accrued thereon in an aggregate sum of HK$1,500,000,
of which HK$4,650,000 to be paid on or before 31 May 2013 and the balance of
HK$34,340,637.45 on or before 31 August 2013 on the terms contained in the
Promissory Note.

 

(J)In further pursuance of the Second Amendment, a Stock Pledge Deed and Stock
Escrow Agreement dated 3 March 2013 (which took effect as from 1 March 2013)
(the “Stock Pledge Agreement”) was executed between the Sellers and the Buyer
whereby, among other things, the Buyer has pledged an aggregate of 378,467,031
ordinary shares of HK$1.00 each in the issued capital of CMTHK to the Sellers as
security for the due and punctual payment of the Promissory Note and all
obligations of the Buyer under the Stock Pledge Agreement. The Stock Pledge
Agreement was agreed by the parties to take effect as from 1 March 2013.

 

(K)Upon the non-payment of the HK$4,650,000 on or before 31 May 2013, the
Sellers issued a default notice to the Buyer and VelaTel on 1 June 2013, and the
Sellers eventually received the said sum of HK$4,650,000 before 28 June 2013.

 



     



2

 

 

(L)Both the Buyer and VelaTel have failed to pay to the Sellers the balance of
HK$34,340,637.45 (the “Outstanding Amount”) or any part thereof on or before 31
August 2013 or at all, which the Sellers assert is in breach of the SPA (as
varied and amended by the First Amendment and the Second Amendment), the
Corporate Guaranty and the Stock Pledge Agreement or in accordance with the
terms of the Promissory Note (the “Default”).

 

(M)On 5 September 2013, Statutory Demands in respect of the Outstanding Amount
due by VelaTel to the Sellers (the “Statutory Demands”) were duly served on
VelaTel and its President, Mr. Colin Tay.

 

(N)On the same day, the Sellers delivered to the Buyer and VelaTel the Default
Notice (as defined in the Stock Pledge Agreement) in respect of the Default.

 

(O)Up to the date of this Deed, both the Buyer and VelaTel still fail to pay to
the Sellers the Outstanding Amount or any part thereof or at all.

 

(P)On 20 July 2013, VelaTel and the Buyer as claimants instituted arbitration
proceedings in the Hong Kong International Arbitration Centre (“HKIAC”)
intituled HKIAC/PA 13105 (the “Arbitration Proceedings”) against Listco and the
Sellers in relation to alleged breaches by Listco and the Sellers of the SPA (as
varied and amended by the First Amendment and the Second Amendment) and claimed
in its Notice of Arbitration for, inter alia, specific performance of the SPA
(as varied and amended by the First Amendment and the Second Amendment) and loss
and damages allegedly suffered by VelaTel and the Buyer.

 

(Q)On 26 August 2013, Listco and the Sellers have submitted their Response to
the Notice of Arbitration denying any alleged breaches on their part of the SPA
(as varied and amended by the First Amendment and the Second Amendment) and any
relief claimed by VelaTel and/or the Buyer.

 

(R)In consideration of the mutual undertakings, covenants and agreements
hereinafter set out and without prejudice to the rights and remedies available
to the Sellers under the SPA (as varied and amended by the First Amendment and
Second Amendment to the SPA), the Corporate Guaranty, the Stock Pledge Agreement
and the Promissory Note, Listco, the Sellers, the Buyer and VelaTel have entered
into this Deed to resolve the aforesaid matters and disputes subject to and upon
the terms and conditions herein contained.

 

IT IS HEREBY AGREED:

 

1.INTERPRETATION

 

1.1In this Deed (including the Recitals and Schedules), unless the context
otherwise requires or permits, the following words and expressions shall have
the meanings ascribed to each of them respectively below:

 



“associates” has the meaning ascribed to this term under the Listing Rules    
“Business Day” a day (other than a Saturday, Sunday or public holiday) on which
licensed banks are open for business in Hong Kong throughout their normal
business hours

 



3

 

 

    “Buyer Parties” together the Buyer and VelaTel     “Corporate Guaranty” the
corporate guaranty dated 27 November 2012 and executed by VelaTel in favour of
Holdings and CMInfo, a copy of which is exhibited hereto as Exhibit “B” and for
the purpose of this Deed, if the context requires, shall mean the Corporate
Guaranty as varied and amended by the First Amendment and the Second Amendment  
  “First Amendment” the first amendment to the stock purchase agreement, escrow
agreement and corporate guaranty dated 4 February 2013 among (a) Listco; (b) the
Sellers; (c) the Buyer; and (d) VelaTel in relation to, among others, the
variation and amendments to certain terms of the SPA and the Corporate Guaranty
and a copy of which is exhibited hereto as Exhibit “C”     “Hong Kong” the Hong
Kong Special Administrative Region of the PRC     “Listing Rules” the Rules
Governing the Listing of Securities on the Stock Exchange     “Listco Group”
together Listco, Holdings, CMInfo and their respective subsidiaries and “member
of the Listco Group” shall be interpreted accordingly     “Parties” the parties
to this Deed; and a “Party” means any one of the Parties     “Second Amendment”
the second amendment to the stock purchase agreement and corporate guaranty
dated 3 March 2013 (which took effect on 1 March 2013) among (a) Listco; (b) the
Sellers; (c) the Buyer; and (d) VelaTel in relation to, among others, the
variation and amendments to certain terms of the SPA and the Corporate Guaranty
and a copy of which is exhibited hereto as Exhibit “D”     “SPA” the agreement
dated 27 November 2012 among (a) Listco, (b) Holdings; (c) CMInfo; and (d) the
Buyer in relation to the purchase of 100% of the stock of CMTHK, a copy of which
is exhibited hereto as Exhibit “A” and for the purpose of this Deed, if the
context requires, shall mean the SPA as varied and amended by the First
Amendment and the Second Amendment     “Stock Exchange” The Stock Exchange of
Hong Kong Limited     “this Deed” this settlement deed, as amended from time to
time     “Transaction Documents” the SPA, the Corporate Guaranty, the First
Amendment, the Second Amendment, the Stock Pledge Agreement, the Promissory Note
and any ancillary documents in relation to the aforesaid documents

 



4

 

 

    “Warranties” the representations, warranties and undertakings set out herein
and all other representations, undertakings and warranties provided by the Buyer
or VelaTel under this Deed     “HK$” Hong Kong dollars, the lawful currency of
Hong Kong     “US$” United States dollars, the lawful currency of the United
States of America



 

1.2The headings of this Deed are inserted for convenience only and shall be
ignored in construing this Deed. Unless the context otherwise requires,
references in this Deed to the singular shall be deemed to include references to
the plural and vice versa; references to one gender shall include all genders
and references to any person shall include an individual, firm, body corporate
or unincorporate.

 

1.3References to any statute or statutory provision shall include any statute or
statutory provision which amends or replaces or has amended or replaced it and
shall include any subordinate legislation made under the relevant statute.

 

1.4References in this Deed to clauses and schedules are references to clauses of
and schedules to, this Deed and references to sub-clauses and paragraphs are
unless otherwise stated, references to sub-clauses and paragraphs of the clause,
sub-clause or, as appropriate, the schedule in which the reference appears.

 

1.5In this Agreement, any reference to a document in the “approved form” is to a
form of the relevant document which is in form and substance satisfactory to
Listco.

 

2.ACKNOWLEDGMENT

 

2.1Each of Parties to this Deed hereby acknowledges and confirms that the
matters set out in the Recitals above are true and correct.

 

3.Terms of Settlement

 

3.1The Buyer Parties hereby confirm and acknowledge that as at date of this
Deed, both the Buyer and VelaTel have failed to pay to the Sellers the
Outstanding Amount or any part thereof or at all.

 

3.2In consideration of the Sellers’ forbearance to sue and to initiate legal
proceedings against the Buyer and/or VelaTel for the Default and to recover the
Outstanding Amount with interest accrued thereon and/or claims for damages for
breach of the terms of the Transaction Documents, the Buyer agrees to pay to the
Sellers a sum of HK$34,340,637.25 by way of one or more banker’s drafts and/or
wire transfers issued by a licensed bank(s) in Hong Kong in favour of the
Sellers (the “Settlement Sum”) forthwith upon the signing of this Deed to the
following account:

 



5

 

 

Bank Account holder Account number

Currency

 

The Hong Kong and Shanghai Banking Corporation Limited China Motion Holdings
Limited 026-272005-001

HKD

 

3.3All payments made or to be made by the Buyer Parties under this Deed shall be
made in cleared funds, without any deduction and free and clear of and without
deduction for or on account of any taxes, levies, imports, duties, charges, fees
and withholdings of any nature now or hereafter imposed by any governmental or
other authority.

 

3.4Upon the execution of this Deed, the Listco Group (including their
shareholders, employees, directors (including the director(s) of CMTHK nominated
by the Listco Group) and advisors) shall be released and discharged absolutely
without any recourse by VelaTel and the Buyer from, and VelaTel and the Buyer
shall waive and forgo, any or all past, present or future, actual or contingent,
liabilities, obligations, claims, demands, actions, suits, proceedings, costs,
expenses, or fees of whatsoever nature or howsoever arising out of or related to
any or all claims that the Buyer and VelaTel and/or their respective associates
have or may have against the Listco Group (including their shareholders,
employees, directors and advisors) under or otherwise in relation to or in
connection with any of the Transaction Documents and/or any transactions
contemplated thereunder, including but not limited the Arbitration Proceedings.

 

3.5The Buyer and VelaTel shall within 7 days from the date of the execution of
this Deed discontinue the Arbitration Proceedings with no order as to costs, and
shall pay any administrative or other fees imposed by HKIAC in connection with
the Arbitration Proceedings on any of the parties to the Arbitration Proceedings
and provide such written evidence to Listco and the Sellers in relation to the
discontinuance to the satisfaction of Listco and the Sellers. 

 

3.6The Sellers shall within 7 days from the date of the execution of this Deed
authorise its director representative of CMTHK to sign on the written
resolutions of the Board of Directors of CMTHK in substantially the form as
Annexure 1 hereto to change the bank mandates.

 

3.7The Buyer Parties shall deliver to Listco and the Sellers:

 



  (a) written evidence to the satisfaction of Listco and the Sellers that the
Settlement Sum has been duly paid upon execution of this Deed; and         (b)
written evidence to the satisfaction of Listco and the Sellers that the
Arbitration Proceedings has been discontinued within 7 days from the date of
execution of this Deed.

 

3.8Mutual execution of this Deed shall constitute confirmation by each of the
Buyer Parties that there is no breach of the terms of any of the Transaction
Documents (including but not limited to any warranties and representations) on
the part of the Listco Group and the Buyer Parties will not make any claim or
otherwise allow any third party to make any claim against any member of the
Listco Group (including their shareholders, employees, directors and advisors)
in respect of any matters or issues arising out of or in connection with or
incidental to any of the Transaction Documents and/or any disputes, claims,
actions, proceedings or suits of any nature whatsoever or howsoever arising
(whether under common law, equity or statute or otherwise and whether in Hong
Kong or elsewhere), whether past, present or future, actual or contingent.

 



6

 

 

3.9Mutual execution of this Deed, subject to the delivery of the documents by
the Buyer Parties in accordance with Clause 3.7 above, shall constitute
confirmation from the Sellers that:

 



  (a) the Statutory Demands and the Default Notice are withdrawn; and        
(b) the collateral security under the Stock Pledge Agreement is released.

 

3.10Notwithstanding any provisions contained in any of the Transaction
Documents, each of the Buyer Parties hereby confirms and declares that any and
all representations, warranties and/or undertakings of any of the Listco and/or
the Sellers under any of the Transaction Documents are deemed to have duly
expired on 31 August 2013. Each of the Buyer Parties hereby further confirms and
declares that there has been no breach of any of the terms and conditions of any
of the Transaction Documents (including but not limited to any warranties and
representations) on the part of the Listco Group and each of the Buyer Parties
shall not make any claim or otherwise allow any third party to make any claim
against any member of the Listco Group (including their shareholders, employees,
directors and advisors) in respect of any matters or issues arising out of or in
connection with or incidental to any of the Transaction Documents and/or any
disputes, claims, actions, proceedings or suits of any nature whatsoever or
howsoever arising (whether under common law, equity or statute or otherwise and
whether in Hong Kong or elsewhere), whether past, present or future, actual or
contingent. For the avoidance of doubt, neither the Listco nor the Sellers shall
be deemed to have given any representations and/or warranties regarding CMTHK
under this Deed and none of the clauses of this Deed shall be deemed as any
representations and/or warranties made by any of the Listco Group in respect of
any matters in relation to or otherwise in connection with CMTHK.

 

4.Full and final settlement

 

The terms set out herein are full and final settlement of all the Parties’
actual or contingent claims, whether past, present and /or future, against each
other in connection with or incidental to any of the Transaction Documents
and/or any disputes, claims, actions, proceedings or suits of any nature
whatsoever or howsoever arising (whether under common law, equity or statute or
otherwise and whether in Hong Kong or elsewhere) in relation thereto and none of
the parties shall be entitled to make any claim or bring any legal proceedings
against each other in relation thereto in the future.

 



7

 

 

5.EVENTS OF DEFAULT

 

5.1Without prejudice to the terms set out in this Deed, there shall be an event
of default (an “Event of Default”) if any one of the following events shall have
occurred or is continuing:

 



  (a) the Buyer Parties fail to duly perform or observe any of its obligations
under this Deed;         (b) any of the representations or Warranties by any of
the Buyer Parties contained in this Deed or made pursuant hereto or thereto
proves to have been untrue or incorrect when made or deemed to have been made;  
      (c) the Buyer Parties fail to pay in accordance with the terms of this
Deed any sums hereunder when they fall due;         (d) any decree or order is
made by any competent court adjudging any of the Buyer Parties insolvent or
bankrupt under the insolvency or bankruptcy laws of any jurisdiction to which it
may be subject or any order or application is made for the appointment of any
liquidator, receiver, trustee, curator or sequestrator or other similar official
of any of the Buyer Parties in respect of all or a substantial part of its
assets;         (e) prior to or within 90 days following payment of the
Settlement Sum to the Sellers, any of the Buyer Parties becomes insolvent, is
unable to, or shall admit inability to pay its debts as they fall due; stops
payment to creditors generally; disposes or threatens to dispose of all or a
substantial part of its assets; proposes or takes any action for readjustment,
rescheduling, deferral or a moratorium of all or part of his/her/its debts;
proposes or enters into any composition, arrangements with or any assignment for
the benefit of its creditors generally;         (f) prior to or within 90 days
following payment of the Settlement Sum to the Sellers, a distress, attachment,
execution or other legal process is levied, enforced or sued out on or against
all or any part of the assets of any of the Buyer Parties;         (g) all
necessary consent, approval and authorisation of any governmental and/or
regulatory authorities thereof required for or in connection with the execution,
delivery, performance, legality, validity, enforceabililty or admissibility in
evidence of this Deed is revoked or withheld or materially modified or otherwise
ceases to be in full force and effect;         (h) this Deed ceases to be in
full force and effect or the validity or enforceability thereof or any
indebtedness or any other obligation of any of the Buyer Parties or other
obligor hereunder or thereunder is disaffirmed by or on behalf of any of the
Buyer Parties or such obligor;         (i) any step is taken by any person for
the winding-up, liquidation, dissolution or bankruptcy of any of the Buyer
Parties;         (j) any action or proceeding of or before any court or
authority shall be commenced (and not withdrawn or dismissed within a period of
twenty-one (21) days after its commencement) to enjoin or restrain the
performance of and compliance with any obligations expressed to be assumed by
any of the Buyer Parties in this Deed or in any event to question the right and
power of any of the Buyer Parties to enter into, exercise its rights under and
perform and comply with any obligations expressed to be assumed by any of them
in this Deed or the legality, validity and enforceability of this Deed ; or    
    (k) it is or will become unlawful for any of the Buyer Parties to perform or
comply with any one or more of its obligations under this Deed.

 



8

 

 

5.2The Buyer Parties shall immediately notify Listco and the Sellers forthwith
in writing of any occurrence of an Event of Default.

 

5.3In each and every case that an Event of Default occurs, Listco and the
Sellers shall be remitted to and be entitled to forthwith exercise and enforce
against the Buyer Party(ies) and their respective assets in respect of the
Outstanding Amount and any interest accrued thereon and/or any outstanding
balance thereof together all such rights and remedies as Listco and/or the
Sellers would have been entitled to exercise as if this Deed had never been
entered into.

 

6.GENERAL warranties and undertaking

 

6.1Each of the Parties hereby irrevocably warrants to each other that:-

 

(A)it has full power, authority and legal capacity to enter into and execute
this Deed, and to perform the obligations herein provided;

 

(B)the execution and performance of this Deed does not contravene any agreement
to which it is a party; and

 

(C)this Deed shall be binding in all respects on its successors and assigns.

 

6.2Each of the Parties undertakes to the other parties that it shall not
describe or in any way hold itself out as being the agent of the other parties,
and shall not allow its affiliates to do so. Each of the Parties further
declares and warrants that it shall in no circumstances have any power to enter
into any transaction on behalf of or in any other way to bind the other Parties.

 

6.3Each of the Buyer Parties hereby irrevocably covenants with, warrants and
undertakes to the Listco and the Sellers that any obligation to be performed
hereunder by the Buyer Parties shall be deemed to be an obligation imposed on
and an agreement made by each of Buyer Parties jointly and severally.

 

7.NOTICES

 

Any notice required to be given under this Deed shall be in English and in
writing, and shall be taken as duly served if left at or sent by registered or
recorded delivery post to the addressee thereof, at its address first before
stated or at such other address as may have been last notified in writing by or
on behalf of any such party to the other party or parties to this Deed. Any such
notice shall be deemed to be served at the time when such notice is left at the
address of the party to be served and, if served by post, on the fifth (5) day
(not including a Sunday or public holiday) next following the day of posting.

 



9

 

 

8.INDEMNITY FOR BREACH

 

Each of the Buyer Parties hereby indemnifies, and shall keep indemnified, each
of members of the Listco Group against all costs and damages (including their
entire legal expenses) howsoever incurred, due to its failure to perform any of
its obligations pursuant to this Deed.

 

9.COSTS AND EXPENSES

 

All costs and expenses, including, but not limited to, fees and disbursements of
legal advisors, counsel, financial advisors and/or accountants engaged by Listco
and the Sellers, incurred in connection with the preparation and negotiation of
this Deed and incurred by the Listco Group in connection with the Arbitration
Proceedings and issuing the Statutory Demands and the Default Notice, agreed at
HK$850,000 shall be borne solely by the Buyer Parties to be paid to Listco and
the Sellers within 7 days upon signing hereof.

 

10.general provisions

 

10.1Each party agrees to perform (or procure the performance of) all further
acts and things, and to execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by law or as may be
necessary or reasonably desirable to implement and/or give effect to this Deed.

 

10.2This Deed constitutes the entire agreement between the parties with respect
to the subject matter of this Deed and supersedes and extinguishes any
representations, warranties, agreements, understandings and negotiations
previously given or made other than those contained in this Deed. It is agreed
that no party has entered into this Deed in reliance upon any representation,
warranty or undertaking of any other party which is not expressly set out or
referred to in this Deed.

 

10.3If any particular provision or part of this Deed shall be held to be invalid
or unenforceable, then such provision shall (so far as invalid or unenforceable)
be given no effect and shall be deemed not to form part of this Deed but without
invalidating any of the remaining provisions of this Deed. The parties agree
that they shall use all reasonable endeavours to replace any invalid or
unenforceable provisions by a valid and enforceable substitute provision the
effect of which is as close as possible to the intended effect of the invalid or
unenforceable provision.

 

10.4This Deed may be executed in any number of counterparts, all of which taken
together are deemed to constitute one and the same document. Satisfactory
evidence of execution of this Deed will include evidence by facsimile of
execution by the relevant party and in such case the executing party undertakes
to produce the original as soon as reasonably practicable thereafter.

 

10.5Nothing in this Deed shall preclude a Party’s right to bring proceedings for
the enforcement of the terms of this Deed.

 



10

 

 

10.6Without prejudice to a party’s right to claim damages for any breach or
non-compliance of this Deed, it is agreed that the terms of this Deed shall be
specifically enforceable.

 

10.7The execution and performance of this Deed is not, and shall not be
construed as, any admission of any liability, validity or quantum on the part of
any party.

 

10.8Time shall in every respect be of the essence of this Deed but no failure on
the part of the Listco Group to exercise, and no delay on its part in exercising
any right hereunder shall operate as a waiver thereof, nor will any single or
partial exercise of any right under this Deed by the Listco Group preclude any
other or further exercise of it or the exercise of any other right or prejudice
or affect any right against any the Buyer Parties under the same liability,
whether joint, several or otherwise. The rights and remedies provided in this
Deed are cumulative and not exclusive of any rights or remedies provided by law.

 

11.Governing Law and jurisdiction

 

This Deed shall be governed by and construed and take effect in accordance with
the laws of Hong Kong. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of the courts of Hong Kong for the determination of
any question, dispute, suit, action or proceedings arising out of or in
connection with this Deed.

 



12.PROCESS AGENT

 

Each of the Buyer Parties hereby confirms that it has appointed Mr. Lawrence Lo
of Room 1307, Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong as
its agent to receive and acknowledge on its behalf service of any writ, summons,
order, judgment or other legal process in Hong Kong. If for any reason the agent
named above or (its successor) no longer serves as agent of the Buyers Parties
for this purpose, the Buyer Parties shall promptly appoint a successor agent and
notify the Listco Group, failing which the Listco Group shall be entitled to
treat the last known agent as valid. Each of the Buyer Parties hereby agrees
that any such legal process shall be sufficiently served on it if delivered to
such agent for service at its address for the time being in Hong Kong whether or
not such agent gives notice thereof to the Buyer Parties.

  

IN WITNESS whereof, the parties hereof have duly executed this Deed the day and
year first above written.

 



EXECUTED and DELIVERED

as a DEED under the

COMMON SEAL of

China motion telecom international LIMITED

and SIGNED by JI ZU GUANG

its Director

in the presence of :-

 

)

)

)

)

)

)

)

 

 

 

/s/ Ji Zu Guang

 

 

 

11

 



 

 

EXECUTED and DELIVERED

as a DEED under the

COMMON SEAL of

china motion holdings limited

and SIGNED by JI ZU GUANG

its Director

in the presence of :-

 

)

)

)

)

)

)

)

 

 

 

/s/ Ji Zu Guang

 

 

EXECUTED and DELIVERED

as a DEED under the

COMMON SEAL of

chinamotion infoservices limited

and SIGNED by JI ZU GUANG

its Director

in the presence of :-

 

)

)

)

)

)

)

)

/s/ Ji Zu Guang

 

 

 



 

EXECUTED as a DEED

and signed by COLIN TAY

its President

for and on behalf of

velatel global communications, inc.

in the presence of :-

 

)

)

)

)

)

)

 

 

 

 

/s/ Colin Tay

 

 

EXECUTED as a DEED

and SIGNED by COLIN TAY

its director

for and on behalf of

gulfstream capital partners ltd.

in the presence of :-

 

)

)

)

)

)

)

 

 

 

 

/s/ Colin Tay

 

 



12

